Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on February 17, 2021 has been considered and entered.  In this application claims 1, 3-8, 10-15, and 17-20 are pending in which claims 2, 9, and 16 are cancelled and claims 1, 8, and 15 are in independent forms.

ALLOWANCE
	Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 8, and 15 to recite the limitation of allowable subject matter of claim 2 into claim 1, recite the limitation of allowable subject matter claim 9 into claim 8, and recite the limitation of allowable subject matter claim 16 into claim 15 and made the claims 1, 8, and 15 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature “…; monitor transaction sequences on a blockchain network; construct a directed acyclic graph (DAG) based on the transaction sequences; compute a total order of the transaction sequences from the DAG; maintain local partial orders in final total orderings of blocks in Merkle DAG data structures; and resolve transaction ordering inversions from the local partial orders” as recited in claims 1, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang United States Patent Publication No. 2020/0065300,
LEE United States Patent Publication No. 2014/0207820,
Hunn et al. United States Patent Publication No. 2018/0315141,
Padmanabhan United States Patent Publication No. 2020/0374106.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157